Citation Nr: 0336560	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-03 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diminished range of 
motion of the left shoulder.  

2.  Entitlement to service connection for residuals of a 
right foot contusion.

3.  Entitlement to service connection for bilateral hip pain.

4.  Entitlement to service connection for chronic right 
shoulder disorder (claimed as a pinched nerve in the right 
shoulder).

5.  Entitlement to service connection for a chronic left foot 
disorder.

6.  Entitlement to service connection for a chronic left 
wrist disorder.

7.  Entitlement to service connection for bilateral spasm in 
the lower extremities.

8.  Entitlement to service connection for spasms in the 
gluteus.

9.  Entitlement to service connection for exposure to toxic 
fuel.

10.  Entitlement to service connection for gastroenteritis, 
claimed also as chronic stomach problems.

11.  Entitlement to service connection for headaches.

12.  Entitlement to an initial evaluation in excess of 20 
percent for laceration of the right radial sensory nerve.

13.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), wherein the RO, in petinent part, denied 
entitlement to service connection for history of diminished 
range of motion of the left shoulder, history of a right foot 
contusion, history of a right wrist laceration, bilateral hip 
pain, a chronic right shoulder disorder, a chronic left foot 
disorder, a chronic left wrist disability, bilateral spasm in 
the lower extremities, spasms in the gluteus, exposure to 
toxic fuel, chronic stomach problems, bilateral serious 
headaches and gastroenteritis and granted service connection 
for history of laceration of the right radial sensory nerve 
with a zero percent disability evaluation effective October 
26, 2000 and history of low back pain with degenerative disc 
disease of the lumbar spine with a 10 percent disability 
evaluation effective October 26, 2000.

In his notice of disagreement the veteran requested that the 
claims of entitlement to service connection for chronic 
stomach problems and gastroenteritis be combined.  Also, he 
requested that the claim of entitlement to service connection 
for exposure to toxic fuel be corrected to reflect that he 
had sinus and allergy conditions as a result of exposure to 
toxic fuel.  The RO construed that request as a new claim for 
service connection for chronic sinus and allergy conditions 
due to exposure to toxic fuel.  The veteran was asked in a 
May 2002 letter from the RO to submit medical evidence that 
established a causal relationship between his exposure to 
toxic fuel and his alleged chronic sinus and allergy 
condition.  The veteran failed to respond and the RO denied 
that claim by letter dated February 2003.  There has been no 
notice of disagreement filed as to that issue and it is not 
before the Board for appellate consideration at this time.  
However, the appeal of the denial for entitlement to service 
connection for exposure to toxic fuel remains in appellate 
status.

With regard to the issue of service connection for history of 
a right wrist laceration, in June 2003 the RO granted service 
connection for a right wrist laceration scar and assigned a 
zero percent disability evaluation effective October 26, 
2000.  In this instance, there was a full grant of the 
benefit sought.  If the veteran disagrees with the disability 
evaluation assigned he must submit notice of disagreement to 
the RO.  This claim is not considered part of the current 
appellate review.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 
1997).

With regard to the issue of entitlement to an initial 
compensable evaluation for laceration of the right radial 
sensory nerve, the RO granted an increased rating of 20 
percent for that disability.  However, as that grant does not 
represent a total grant of benefits sought on appeal, that 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if any further action is required on the part of the 
appellant.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute also revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board had been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).

VA has a duty to notify the claimant as to any information 
and evidence needed to substantiate and complete a claim, and 
as to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
In addition, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Although the RO has attempted to inform the veteran of the 
evidence needed, its notifications have not adequately 
informed him as to what part of the evidence he is to provide 
and what part the VA will obtain or attempt to obtain.  
Quartuccio v. Principi.

On May 1, 2003, the U.S. Court of Appeals for the Federal 
Circuit (CAFC) held 38 C.F.R. § 19.9(a)(2)(ii) to be invalid 
because, in providing only 30 days for an appellant to 
respond to a notice from the Board that information or 
evidence is needed from the appellant, it violated the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), the CAFC invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1), finding that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, the President recently 
signed the Veterans Benefits Act of 2003, Pub. L. No. 108-
183, Title VII, § 701, 117 Stat. 2651 (Dec. 16, 2003), that 
allows the RO to decide the case before the expiration of the 
one-year period.

In this case, the veteran underwent VA examinations in July 
and August 2001.  Examination of the joints, specifically, 
the left shoulder, right foot, right wrist, left and right 
hips and lower back, in July 2001 revealed clinical 
impressions of history of diminished range of motion of the 
left shoulder, etiology uncertain, history of right foot 
contusion, minimally symptomatic, history of right wrist 
laceration, history of laceration of the right radial sensory 
nerve, minimally symptomatic and history of low back pain 
with bilateral hip pain, etiology uncertain.  The examiner 
requested a MRI [magnetic resonance imaging] of the lumbar 
spine and right and left shoulder, which do not appear in the 
claims file and apparently had not been conducted.  Addenda 
to the July 2001 examination were requested and presented in 
September 2001 and August 2002.  The diagnoses rendered in 
the July 2001 examination report were unchanged in the 
addenda.  A VA general medical examination was also conducted 
in July 2001.  The clinical assessments, in pertinent part, 
were muscle and disc spasm and muscle damage, bilateral 
shoulder condition, bilateral foot condition, spasm in 
gluteus, bilateral wrist with arthritis, bilateral hip 
condition and stomach condition.  There were, however, no 
clinical findings, positive or negative, with regard to the 
muscles, discs, shoulders, feet, gluteus, wrists or hips, 
and, therefore, there was no discernible basis in the 
examination for the assessments.  In the interest of fairness 
and due process, the Board believes that the veteran should 
be afforded a new VA examination to determine the nature and 
etiology of the veteran's claimed disorders and to assess the 
current level of severity of his service-connected 
disabilities.  Additionally, since the RO's decision there 
have been two regulatory changes made to the rating criteria 
pertaining to the back.

In light of the above, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be invited to 
submit any additional evidence he has in 
support of his claims.

2.  The RO should provide notification to 
the veteran regarding his claims of 
entitlement to service connection and 
increased ratings in accordance with the 
recent decisions in Quartuccio and 
Paralyzed Veterans of America, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other pertinent judicial or 
legislative guidance.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.

3.  The RO should make inquiry into 
whether the MRI of the veteran's lumbar 
spine and right and left shoulders 
requested by the VA examiner in July 2001 
were conducted.  If the MRI was 
conducted, a copy of the report should be 
associated with the claims file.  If the 
MRI has not be conducted, the RO should 
defer to the examiner(s) conducting 
examinations requested below to determine 
whether an MRI of the lumbar spine and 
right and left shoulder is still required 
to complete an assessment in this case.

4.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the current severity of his service-
connected disabilities of laceration of 
the right radial sensory nerve and low 
back pain with degenerative disc disease 
of the limbar spine.  The examiner(s) is 
specifically asked to identify the 
limitation of activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, considered from 
the point of view of the veteran working 
or seeking work, with a full description 
of the effects of any such disability 
upon his ordinary activity.

a.  With further regard to the service-
connected right radial sensory nerve 
disability all pertinent tests and 
studies should be performed and all 
clinical findings and manifestations of 
the service-connected disability should 
be reported in detail.  

b.  With regard to the service-connected 
low back disability the examiner should 
record pertinent medical complaints, 
symptoms and clinical findings, including 
specifically range of forward flexion, 
extension, left and right lateral flexion 
and left and right rotation expressed in 
degrees of arc, neurological deficit, 
whether there are incapacitating episodes 
(a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician) 
and, if so, the frequency and duration of 
such episodes and comment on the 
functional limitations, if any, caused by 
the veteran's low back disability  It is 
requested that the examiner(s) provide 
explicit responses to the following 
questions:  

Does the service-connected disability 
cause weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner(s) comment on 
the severity of these manifestations 
on the ability of the veteran to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations cannot be quantified, 
the examiners must so indicate.

With respect to subjective complaints 
of pain, the examiner(s) is(are) 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected disabilities, the presence 
or absence of changes in condition of 
the skin indicative of disuse due to 
the service-connected disability, or 
the presence or absence of any other 
objective manifestations that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

5.  The veteran should be scheduled for 
appropriate VA examinations to determine 
the nature and etiology of his claimed 
disorders of the shoulders, feet, hips, 
lower extremities, gluteus and stomach.  
The examiner(s) is requested to conduct 
examinations of the veteran's claimed 
disorders and provide diagnoses of any 
pertinent pathology found.  The 
examination should include the clinical 
findings and/or diagnostic study results 
supporting the diagnoses.

As to any disorder found on examination, 
an opinion should be offered as to the 
etiology of any such disorder.  In 
particular, the following questions 
should be answered:

a.  Is it at least as likely as not 
(i.e., at least a 50-50 probability) that 
any present disorder is related to any 
incident of military service?

b.  If a present disorder is not related 
to an incident of military service, is it 
at least as likely as not (i.e., at least 
a 50-50 probability) that any service-
connected disability either caused or 
aggravated the disorder.

A rationale should be provided for all 
opinions offered.  The claims folder 
should be made available to the 
examiner(s) prior to examination and the 
examination report should indicate 
whether the veteran's records were 
reviewed.

The veteran is hereby put on notice that 
failure to report for a scheduled 
examination may have an adverse effect on 
his claims.  38 C.F.R. § 3.655 (2003).

6.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

7.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the June 
2003 SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 


Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


